Fourth Court of Appeals
                               San Antonio, Texas
                                       April 1, 2020

                                   No. 04-19-00689-CR

                                Julio Jeconiah TORRES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR13039
                      Honorable Stephanie R. Boyd, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is deemed timely filed.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court